BUGBEE, Judge.
The return to the writ shows that petitioner is detained by the United States marshal, by virtue of a commitment issued by Hon. James Sheakley, United States commissioner at Wrangel, on the 5th day of June, 1890, in a criminal action, for the crime of larceny, the amount stolen being less than $35, whereof prisoner was adjudged guilty, and sentenced to imprisonment in the jail at Sitka for a period of one year. The transcript of the commissioner’s docket, which is before me as part of the case of petitioner, shows that there was a “complaint filed on oath of W. W. Card, accusing the above-named Kie, an Indian, of the crime of larceny, by stealing a lady’s satchel and contents from his room on board the steam-ship Geo. W. Elder, while in *240the port of Wrangel, the value of which is about thirty dollars.” That on a plea of not guilty the prisoner was tried by the commissioner, and, the amount stolen being found to be less than $35, he was convicted and sentenced. The crime charged undoubtedly comes under the provisions of section 553 of the Criminal Code of Oregon, which provides that, if any person shall commit the crime of larceny “in any ship, steam-boat, or other vessel, * * * such person, upon conviction thereof, shall be punished by imprisonment in the penitentiary not less than one nor more than seven years,” and it makes no difference in such case whether or not the "property stolen exceeds the value of $35. A justice’s court under the laws of Oregon has jurisdiction of the crime of larceny only where the punishment therefor may be imprisonment in the county jail or by fine. Justices’ Code, § 2, subd. 1, c. 1. The commissioners for Alaska exercise all the duties and powers, civil and criminal, conferred at the time of the passage of the organic act on justices of the peace under the general laws of Oregon, so far as the same may be applicable in this district, and may not be in conflict with the organic act or the laws of the United States. Organic Act, § 5. The crime complained of, and of which, from all that appears to the contrary, he was convicted, was not one where the punishment might be imprisonment in the county jail or by fine, and was therefore not within the jurisdiction of the commissioner. It is therefore ordered that the prisoner be, and he is hereby, discharged.